DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 02/03/2022 and the Response and Amendment filed 01/06/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102 rejections of claims 1-7, 20, 24-26, 31, and 32 over Jordan have been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 27-28 over Thai, Stewart, and Hayward have been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 29 over Palmer and Nunez Vega has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-7, 10-13, 15, 16, 18, 20, 22-34
Withdrawn claims: 				None
Previously cancelled claims: 		8-9, 14, 17, 19, 21
Newly cancelled claims:			4, 6, 27-29
Amended claims: 				1-3, 5, 7, 10-11, 16, 20, 24-26, 30-34
New claims: 					35
Claims currently under consideration:	1-3, 5, 7, 10-13, 15-16, 18, 20, 22-26, 30-35
Currently rejected claims:	1-3, 5, 7, 10-13, 15-16, 18, 20, 22-26, 30-35
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7, 10-13, 15, 20, 22, 25-26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Thai (US 2007/0122529; previously cited) in view of Stewart (Stewart, G., “How to Make Homemade Dried Apple Rings in the Oven”, 2014, < https://www.gettystewart.com/how-to-make-homemade-dried-apple-rings-in-the-oven/>; previously cited) as evidenced by Hayward (US 4,039,688; previously cited).
Regarding claim 11, Thai teaches a method for preparing a food product ([0012]) consisting of a mixture of a first type of fresh food (corresponding to a fruit component comprising dried fruit, flakes, or powders) ([0009]), a second type of fresh food (corresponding to fruit puree or paste as a binder) ([0010], [0027]), and an additional ingredient selected from chocolate, yogurt ([0030]), or cereal (corresponding to rolled oats) ([0036]), the method comprising: obtaining a first amount of pieces of the first type of fresh food; dehydrating the obtained pieces of the first type of fresh food sufficient to reduce water content to a moisture content of 16-18%, which falls within the claimed  range, to obtain dehydrated pieces ([0019]); mixing a mixture consisting of the dehydrated pieces of the first type of fresh food and a second amount of the second type of fresh food, wherein the second amount of the second type of fresh food is not in the form of a juice of the second type of fresh food (corresponding to fruit puree or fruit paste as the binder to hold the dried fruit pieces together) ([0026]-[0027]); and heating the mixed mixture at a second temperature of about 63°C (corresponding to 145°F as disclosed in Hayward which is incorporated into the teaching of Thai) (Thai [0054]; Hayward, column 6, lines 24-26, 31-32, and 40-45), which falls within the claimed temperature range.  Since (a) the mixing method involves heating the mixture as evidenced by Hayward (column 6, lines 24-26, 31-32, and 40-45); and (b) the final product is made from dehydrated pieces having a  moisture content of 16-18% (Thai [0019]); and (c) the final product itself has a moisture content of 15-30% (Thai [0014]) which falls within the claimed range, the moisture content range of the final product after heating includes amounts that are higher than the moisture content of the dehydrated pieces.  The selection of an amount of moisture for the final product that is higher than the moisture content of the dehydrated pieces renders obvious the claimed method step of heating the mixture to allow moisture content of the food product to increase with respect to moisture content of the dehydrated pieces to obtain a food product lower than about 40% by weight.  Thai does not specify a second amount of time, but it is implied and any amount of time qualifies since there are no specific ranges/amounts claimed.  Thai teaches that the first type of fresh food is dried fruit pieces such as dried apples ([0019]) made from Granny Smith apples ([0021]), but does not teach a first temperature of 55-80°C; or a first amount of time for dehydration of the first type of fresh food. 
However, Stewart teaches a method of drying apple rings (page 2) made from Granny Smith apples (page 1, paragraph 1) wherein the apples are dehydrated at a temperature of 65°C (page 2, step 7 of the Instructions), which falls within the claimed first temperature range, for 5-8 hours (page 2, step 8 of the Instructions), which qualifies as a first amount of time.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Thai by dehydrating the fruit pieces at the temperature for the amount of time taught by Stewart.  Since Thai discloses drying apple pieces but does not disclose a temperature at which to dehydrate the pieces or a time for dehydrating the pieces, a skilled practitioner would be motivated to consult an additional reference such as Stewart in order to determine a suitable temperature and amount of time for dehydrating the apple pieces, rendering the claimed first temperature range and claimed first amount of time obvious.
Regarding claim 1, Thai teaches the invention as disclosed above in claim 11, including the obtained food product consists of: a mixture of a first amount of the first type of fresh food, the second amount of the second type of fresh food, and the additional ingredient ([0009]-[0010], [0027], [0030], [0036]), wherein the second amount of the second type of fresh food is not a juice of the second type of fresh food (corresponding to fruit puree or fruit paste as the binder to hold the dried fruit pieces together) ([0026]-[0027]), wherein the first amount of the first type of fresh food is dehydrated (corresponding to a fruit component comprising dried fruit, flakes, or powders) ([0009]), and wherein the food product keeps the organoleptic properties of the fresh food (corresponding to additional ingredients adding to the organoleptic properties of the first and second types of fresh food [0031] which implies that the food product keeps the organoleptic properties of the first and second types of fresh food).  Since the final product is made from dehydrated pieces having a moisture content of 16-18% ([0019]); and the final product itself has a moisture content of 15-30% ([0014]), Thai teaches that the first amount of the first type of fresh food can have a moisture content that is lower than the moisture content of the second amount of the second type of fresh food and a selection of a second type of fresh food that has a higher moisture content than the first type of fresh food renders the claim obvious.
Regarding claim 2, Thai teaches the invention as disclosed above in claim 11, including the second amount of the second type of fresh food is a paste ([0027]).
Regarding claim 3, Thai teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are selected from apple, pear, banana ([0021] and pear paste in Example 4 on page 3). 
Regarding claim 5, Thai teaches the invention as disclosed above in claim 11, including the moisture content of the obtained food product is 15-30% ([0014]), which falls within the claimed content range.
Regarding claim 7, Thai teaches the invention as disclosed above in claim 11, including the dehydrated pieces of the first amount of the first type of fresh food have a moisture content of 16-18% by weight ([0019]), which falls within the claimed range.
Regarding claim 10, Thai teaches the invention as disclosed above in claim 11, including the obtained food product consists of the first type of the fresh food, second type of fresh food ([0009]-[0010]), and optionally an additional ingredient ([0030]-0031]), which means that the obtained food product consists of the first type of fresh food in an amount approaching 0% by weight to an amount approaching 100% by weight; and the second type of fresh food in an amount approaching 0% by weight to an amount approaching 100% by weight, which overlap the claimed concentrations.
Regarding claim 12, Stewart teaches a first amount of time of 5-8 hours (page 2, step 8 of the Instructions), which falls within the claimed time range.
Regarding claim 13, Stewart teaches a first amount of time of 5-8 hours (page 2, step 8 of the Instructions), which falls within the claimed time range.
Regarding claim 15, Thai teaches the invention as disclosed above in claim 11, including heating the mixture at a second temperature of about 63°C (corresponding to 145°F as disclosed in Hayward which is incorporated into the teaching of Thai) (Thai [0054]; Hayward, column 6, lines 24-26, 31-32, and 40-45).  Although the prior art does not specify a second amount of time, it does teach that the mixing technology is well-understood in the art ([0054]).  Therefore, a skilled practitioner would readily understand how to manipulate the amount of time it would take to heat the mixture, thereby rendering the claimed timeframe obvious.
Regarding claim 20, Thai teaches the invention as disclosed above in claim 11, including the obtained food product does not comprise an anti-browning agent ([0008]-[0010], [0030], [0036]).
Regarding claim 22,  Thai teaches the invention as disclosed above in claim 11, including the first amount of the first type of fresh food, the second amount of the second type of fresh food, and the additional ingredient do not comprise an anti-browning agent ([0008]-[0010], [0030], [0036]).
Regarding claim 25, Thai teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are the same type of fresh food (corresponding to pear flake powder and pear paste in Example 4 on page 3).
Regarding claim 26, Thai teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are different types of fresh food (corresponding to apple flake powder and pear paste in Example 4 on page 3).
Regarding claim 33, Thai teaches the invention as disclosed above in claim 1, including the second amount of the second type of fresh food in the obtained product is not dehydrated (corresponding to fruit puree or paste) ([0027]).

Claims 16, 18, 23-24, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thai (US 2007/0122529; previously cited) as evidenced by Hayward (US 4,039,688; previously cited).
Regarding claim 16, Thai teaches a method for preparing a food product ([0012]) consisting of a mixture of a first type of fresh food (corresponding to a fruit component comprising dried fruit, flakes, or powders) ([0009]), a second type of fresh food (corresponding to fruit paste as a binder) ([0010], [0027]), and an additional ingredient selected from chocolate, yogurt ([0030]), or cereal (corresponding to rolled oats) ([0036]), the method comprising: cutting a fresh fruit into distinct pieces to obtain a first amount of the first type of fresh food ([0019]); obtaining the second amount of the second type of fresh food as a paste of the second type of fresh food ([0027]); dehydrating the distinct pieces of the first type of the fresh food ([0019]); mixing a mixture consisting of the dehydrated distinct pieces of the first type of fresh food and the second amount of the paste of the second type of fresh food ([0026]-[0027]); and heating the mixture at a temperature of about 63°C (corresponding to 145°F as disclosed in Hayward which is incorporated into the teaching of Thai) (Thai [0054]; Hayward, column 6, lines 24-26, 31-32, and 40-45), which falls within the claimed temperature range.  Although the prior art does not specify an amount of time to heat the mixture, it does teach that the mixing technology is well-understood in the art ([0054]).  Therefore, a skilled practitioner would readily understand how to manipulate the amount of time it would take to heat the mixture, thereby rendering the claimed timeframe obvious. 
Regarding claim 18, Thai teaches the invention as disclosed above in claim 16, including the moisture content of the food product about 15-30% ([0014]), which falls within the claimed concentration.
Regarding claim 23,  Thai teaches the invention as disclosed above in claim 16, including the first amount of the first type of fresh food, the second amount of the second type of fresh food, and the additional ingredient do not comprise an anti-browning agent ([0008]-[0010], [0030], [0036]).
Regarding claim 24, Thai teaches the invention as disclosed above in claim 16, including the obtained food product consists of: a mixture of a first amount of the first type of fresh food, the second amount of the second type of fresh food, and the additional ingredient ([0009]-[0010], [0027], [0030], [0036]), wherein the second amount of the second type of fresh food is not a juice of the second type of fresh food (corresponding to fruit puree or fruit paste as the binder to hold the dried fruit pieces together) ([0026]-[0027]), wherein the first amount of the first type of fresh food is dehydrated (corresponding to a fruit component comprising dried fruit, flakes, or powders) ([0009]), and wherein the food product keeps the organoleptic properties of the fresh food (corresponding to additional ingredients adding to the organoleptic properties of the first and second types of fresh food [0031] which implies that the food product keeps the organoleptic properties of the first and second types of fresh food).  Since the final product is made from dehydrated pieces having a moisture content of 16-18% ([0019]); and the final product itself has a moisture content of 15-30% ([0014]), Thai teaches that the first amount of the first type of fresh food can have a moisture content that is lower than the moisture content of the second amount of the second type of fresh food and a selection of a second type of fresh food that has a higher moisture content than the first type of fresh food renders the claim obvious.
Regarding claim 30, Thai teaches the invention as disclosed above in claim 16, including the first and second types of fresh food are different types of fresh food (corresponding to apple chip and pear paste in Example 4 on page 3).
Regarding claim 31, Thai teaches the invention as disclosed above in claim 24, including the first and second types of fresh food are the same type of fresh food (corresponding to pear flake powder and pear paste in Example 4 on page 3).
Regarding claim 32, Thai teaches the invention as disclosed above in claim 24, including the first and second types of fresh food are different types of fresh food (corresponding to apple chip and pear paste in Example 4 on page 3).
Regarding claim 34, Thai teaches the invention as disclosed above in claim 24, including the second amount of the second type of fresh food is not dehydrated (corresponding to fruit puree or paste) ([0027]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thai (US 2007/0122529; previously cited) as evidenced by Hayward (US 4,039,688; previously cited) as applied to claim 16 above, in view of Stewart (Stewart, G., “How to Make Homemade Dried Apple Rings in the Oven”, 2014, < https://www.gettystewart.com/how-to-make-homemade-dried-apple-rings-in-the-oven/>; previously cited).
Regarding claim 35, Thai teaches the invention as disclosed above in claim 16, including the first type of fresh food is dried fruit pieces such as dried apples ([0019]) made from Granny Smith apples ([0021]) having a moisture content of 16-18% by weight ([0019]), which falls within the claimed concentration, but does not teach dehydrating the distinct pieces for a first amount of time at a first temperature of 55-80°C. 
However, Stewart teaches a method of drying apple rings (page 2) made from Granny Smith apples (page 1, paragraph 1) wherein the apples are dehydrated at a temperature of 65°C (page 2, step 7 of the Instructions), which falls within the claimed first temperature range, for 5-8 hours (page 2, step 8 of the Instructions), which qualifies as a first amount of time.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Thai by dehydrating the fruit pieces at the temperature for the amount of time taught by Stewart.  Since Thai discloses drying apple pieces but does not disclose a temperature at which to dehydrate the pieces or a time for dehydrating the pieces, a skilled practitioner would be motivated to consult an additional reference such as Stewart in order to determine a suitable temperature and amount of time for dehydrating the apple pieces, rendering the claimed first temperature range and claimed first amount of time obvious.
Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-7, 20, 24-26, 31, and 32 over Jordan: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant canceled claims 4 and 6.  Applicant amended claim 1 to depend from independent claim 11, amended claim 24 to depend from independent claim 16, and amended claims 2, 3, 4, 7, 20, 25, 31, and 32 to ultimately depend from claims 11 or 16.  Applicant argued that Jordan does not anticipate each and every element of claims 1-7, 20, 24-26, 31, and 32 as presently amended (Applicant’s Remarks, page 8, paragraphs 1 and 4-7).
Applicant’s arguments have been fully considered and are persuasive to the extent that the claims as presently amended are not anticipated by Jordan.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the combination of Thai and Stewart as evidenced by Hayward for claims 1-3, 5, 7, 20, and 25-26 and in view of Thai as evidenced by Hayward for claims 24 and 31-32.

Claim Rejections – 35 U.S.C. §103 of claims 1, 24, 33, and 34 over Malik as evidenced by Blendtec and Richardson: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that, since claim 1 has been amended to depend from claim 11 and claim 24 has been amended to depend from claim 16, Malik and the evidentiary references do not disclose each and every limitation recited in the current claims as they do not teach features of independent claims 11 and 16 (Applicant’s Remarks, page 9, paragraphs 1-6). 
However, in the new grounds of rejection, the features of claims 1 and 33 are taught by the combination of Thai and Stewart as evidenced by Hayward while the features of claims 24 and 34 are taught by the combination of Thai as evidenced by Hayward.  Since the claims are rejected over new prior art, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejection – 35 U.S.C. §103 of claim 10 over Jordan: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 10 to depend from independent claim 11 and argued that Jordan does not disclose every limitation presented in claims 10 or 11 (Applicant’s Remarks, page 9, paragraph 8- page 10, paragraph 1).
However, in the new grounds of rejection, the features of claim 10 are taught by the combination of Thai and Stewart as evidenced by Hayward.  Since the claim is rejected over new prior art, Applicant’s arguments are moot and the rejection of the claim stands as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 11-13, 15, 22, 27 and 28 over Thai and Steward as evidenced by Hayward: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 27 and 28.  Applicant argued that the prior art fails to disclose all of the limitations recited in at least amended claim 11 as Thai does not disclose a method for preparing a food product consisting of a mixture of the first and second types of fresh food and an additional ingredient as claimed as Thai discloses in [0049] that a mix of hydratable carbohydrates and proteins must be used to form a mass with sufficient cohesion to hold the larger discrete particles of fruit which are critical to the remaining steps in the process to form the spongy bars.  Applicant stated that the mixture of hydratable carbohydrates and proteins excludes the fruit and coating and that Methods 1 and 2 of Thai require citric acids while Method 3 requires a syrup.  Applicant stated that Stewart and Hayward do not remedy these deficiencies of Thai.  Applicant argued that Thai cannot be properly modified such that its food product consists of a first and second amount of fresh food and an additional ingredient as recited by the amended claim as such a modification would render the food product of Thai as being unsatisfactory for its intended purpose (Applicant’s Remarks, page 10, paragraph 3- page 12, paragraph 3).
However, Examiner points out that the food product of Thai is only required to comprise a first type of food and a second type of food wherein the second type of is a binder ([0009]-[0010]) and the binder consists of a fruit puree or paste instead of syrup ([0027]) which at least suggests that the fruit puree or paste provides the necessary amount of hydratable carbohydrates and proteins to hold the fruit pieces together to form the disclosed product.  In response to the Methods 1 and 2 of Thai requiring citric acids, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.II.  Therefore, even if the examples of Thai comprise ingredients not recited by present claim 11, the broad disclosure of Thai only requires the product to comprise a dried fruit component and a binder which corresponds to the first and second types of fresh food as recited by claim 11.   Since the prior art has been shown to teach all features of amended claim 11 and its dependents and Applicant’s arguments have been shown to be unpersuasive, the rejections of claim 11 and its dependents are maintained as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 16, 18, 23, 29, and 30 over Palmer and Nunez Vega: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that the prior art fails to disclose cutting a fresh fruit or vegetable into distinct pieces to obtain the first type of fresh food and dehydrating the distinct pieces as now recited by amended claim 16.  Applicant stated that a fruit or vegetable puree or paste is not the same as the claimed distinct pieces of fresh fruit or vegetables as Palmer discloses the fruit purees to be fluids and Palmer never discloses that its purees or pastes are dehydrated.  Applicant argued that Palmer also fails to disclose a food product consisting of a mixture of a first and second type of fresh food and optionally an additional ingredient as presently claimed as Palmer makes clear that the sweetening agent is an essential component (Applicant’s Remarks, page 13, paragraph 3- page 15, paragraph 3).
However, in the new grounds of rejection, amended claim 16 and its dependents are taught by Thai as evidenced by Hayward or the combination of Thai and Steward as evidenced by Hayward.  Since claim 16 and its dependents are rejected over new prior art, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791